The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the communication filed on 12/10/2020. Claims 1-11 were pending in the application. Claims 1-2, 6-8 and 11 have been allowed. Claim 3-5 and 9-10 are cancelled. Claims 12-24 are previously cancelled. Claim 1 and 7 are independent claims.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone conversation with Sona D. Dalal on July 27th, 2022 followed by an e-mail.
The application has been amended as follows: 

A computer-implemented method of tracking phishing activity targeting a webpage that is part of a website which is hosted on at least one server, wherein the at least one server is in data communication with at least one user computing device over a network and wherein the at least one user computing device is configured to initiate a request to the at least one server to download the webpage, the method comprising:
receiving, at the at least one server, the request to download the webpage, wherein the request includes identification data pertaining to the at least one user computing device;
extracting, at the at least one server, one or more of the identification data from the request;
generating, at the at least one server, a unique identifier corresponding to the one or more of the identification data;
using, at the at least one server, at least a subset of the one or more of the identification data to generate fingerprint data wherein a size of the fingerprint data ranges from 64 bits to 256 bits;
storing, at the at least one server, the unique identifier, the one or more of the identification data, and the fingerprint data, wherein the unique identifier is stored in association with the one or more of the identification data and the fingerprint data;  
encoding, at the at least one server, the fingerprint data into a program code and/or data associated with the webpage to generate a modified webpage, wherein the encoding comprises at least one of adding the fingerprint data to the program code and/or data or replacing a portion of the program code and/or data with the fingerprint data and wherein, after the encoding, the fingerprint data within the program code and/or data is visually undetectable by humans; and
transmitting the modified webpage with the fingerprint data from the at least one server to the user computing device in response to the request.

(Original) The computer-implemented method of claim 1, wherein the one or more of the identification data comprises at least one of an IP address of the user computing device, an IP-based geo-location of the user computing device, TCP/IP fingerprint parameters, HTTP header fields or IP Address Whois data.

(Canceled) .

(Canceled) 

(Canceled) 

(Original) The computer-implemented method of claim 1, further comprising:
downloading, at the at least one server, the modified webpage from a potentially phishing website;
decoding, at the at least one server, the modified webpage to retrieve the fingerprint data;
accessing, at the at least one server, the unique identifier associated with the retrieved fingerprint data; 
accessing, at the at least one server, the one or more of the identification data using the accessed unique identifier; and 
identifying the user computing device based on the accessed one or more of the identification data.   

(Currently Amended) A computing system configured to track phishing activity targeting a webpage that is part of a website comprising:
at least one server, wherein the at least one server is in data communication with at least one remotely located user computing device over a network, wherein the at least one server is configured to receive a request from the at least one remotely located user computing device to acquire data indicative of the webpage, and wherein the at least one server comprises at least one hardware processor and programmatic instructions that, when executed by the at least one hardware processor:
receives the request to download the webpage, wherein the request includes identification data pertaining to the at least one user computing device;
extracts at least a portion of the identification data from the request;
generates a unique identifier corresponding to the portion of the identification data;
stores the unique identifier and the portion of the identification data, wherein the unique identifier bears an association with said one or more of the plurality of identification data and wherein a size of the unique identifier ranges from 64 bits to 256 bits;  
encodes the unique identifier into a program code and/or data associated with the webpage by adding the unique identifier to the program code and/or data or replacing a portion of the program code and/or data with the unique identifier such that the unique identifier is visually undetectable by a human in the program code of the webpage or in the rendered version of webpage, thereby generating a modified webpage; and
transmits the modified webpage from the at least one server to the user computing device in response to the request.

(Original) The computing system of claim 7, wherein the identification data comprises at least one of an IP address of the at least one user computing device, an IP-based geo-location of the at least one user computing device, TCP/IP fingerprint parameters indicative of the at least one user computing device, HTTP header fields indicative of the at least one user computing device and IP Address Whois data indicative of the at least one user computing device.

(Canceled) 
(Canceled) 

(Original) The computing system of claim 7, wherein the programmatic instructions, when executed by the at least one hardware processor:
downloads the modified webpage from a potentially phishing website;
decodes the modified webpage to retrieve the fingerprint data;
accesses the unique identifier associated with the retrieved fingerprint data; 
accesses the one or more of the identification data using the accessed unique identifier; and 
identifies the user computing device based on the accessed one or more of the identification data.   

(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 
(Canceled) 


EXAMINER’S REASONS FOR ALLOWANCE
Claims 1-2, 6-8 and 11 are allowed. Claims 3-5 and 9-10 are cancelled. The following is an examiner’s statement of reasons for allowances:   
The prior art of record Gonzalez (US Patent Application Publication No 2019/0132356 A1) teaches when the webpage is loaded in a web browser, the phishing detector identifies the source of the webpage and/or the destination of the data being submitted to via the webpage. Based on the source and/or destination, the phishing detector determines whether the user of the webpage is interacting with the original website of the webpage, or a suspected phishing site.
The prior art of record Harrison (US Patent Application Publication No 2021/0075833 A1) teaches a method that includes associating the content identification data with an identification data of the networked device, and associating the identification data of the networked device with an identification data of a user of the networked device involved in an interaction with the networked device. The method further teaches a fingerprint of media data rendered through the networked device, and instructions to generate content identification data from the fingerprint.
But none of the reference mentioned above teaches “using, at the at least one server, at least a subset of the one or more of the identification data to generate fingerprint data wherein a size of the fingerprint data ranges from 64 bits to 256 bits; encoding, at the at least one server, the fingerprint data into a program code and/or data associated with the webpage to generate a modified webpage, wherein the encoding comprises at least one of adding the fingerprint data to the program code and/or data or replacing a portion of the program code and/or data with the fingerprint data and wherein, after the encoding, the fingerprint data within the program code and/or data is visually undetectable by humans”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASIKA NIPA/           Primary Examiner, Art Unit 2433